DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication filed on April 20, 2022.

Response to Arguments
Applicant’s amendments/remarks filed on April 20, 2022 regarding 35 U.S.C. 112(b) claims 23-24 and 30 rejections have been fully considered and found persuasive. Accordingly, said 35 U.S.C. 112(b) claims 23-24 and 30 rejections have been withdrawn.

Applicant’s amendments/remarks filed on April 20, 2022 regarding 35 U.S.C. 102(a)(1)/103 claims 16-18 and 22-44 rejections in view of VOITIK have been fully considered and found persuasive. Accordingly, said 35 U.S.C. 112(a)(1)/103 claims 16-18 and 22-44 rejections in view of VOITIK have been withdrawn.

Applicant’s amendments/remarks filed on April 20, 2022 regarding 35 U.S.C. 102(a)(1)/103 claims 22 and 44 rejections in view of Weiler have been fully considered and found persuasive. Accordingly, said 35 U.S.C. 112(a)(1)/103 claims 22 and 44 rejections in view of Weiler have been withdrawn. Also, claims 22 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Applicant’s amendments/remarks filed on April 20, 2022 regarding 35 U.S.C. 102(a)(1)/103 claims 16-18 and 23-43 rejections in view of Weiler have been fully considered but found unpersuasive as explained below.

Applicant respectfully asserts that the prior art on record fails to meet the limitations “…a guide cylinder including an annular groove arranged on an inside of a cylinder running surface of the guide cylinder, wherein the annular seal base body is arranged in the annular groove of the guide cylinder, and a piston displaceable in the guide cylinder, wherein the sealing element rests sealingly on an outer circumferential surface of the displaceable piston…”.

The Examiner respectfully submits that Weiler disclose a guide cylinder (cylinder 4) including an annular groove (annular groove 14) arranged on an inside of a cylinder running surface (flange-like seal support element 13 disposed between the inner wall 5 of the cylinder 4 and the outer surface 8 of the piston rod 3) of the guide cylinder (4), wherein the annular seal base body (annular seal element 6) is arranged in the annular groove (14) of the guide cylinder (4), and a piston (piston rod 3: Fig. 1; Col. 2, Ln. 41-48) displaceable in the guide cylinder (4), wherein the sealing element (slide seal ring 9) rests sealingly on an outer circumferential surface (outer surface 8 of the piston rod 3) of the displaceable piston (piston rod 3).

Disposition of Claims
Claims 16-18 and 22-44 are pending in this application.
Claims 1-15 and 19-21 are canceled and New Claims 43-44 have been added.
Claims 16-18 and 23-43 are rejected and Claims 22 and 44 are objected.

Allowable Subject Matter
Claims 22 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-21, 23-25 and 32-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Weiler – US 6,217,029 B1).

With regard to claim 16, Weiler (Fig. 1) disclose:
A seal (seal arrangement 2 for sealing a piston rod 3: Fig. 1; Col. 2, Ln. 41-48) comprising:
a) at least one annular sealing element (slide seal ring 9), and 
b) at least one elastic annular pretensioning element (annular seal elements 7), wherein the annular pretensioning element (7) surrounds the annular sealing element (9) and pretensions it, 
c) further comprising an annular seal base body (annular seal element 6) which surrounds and holds the sealing element (9) and the pretensioning element (7),
d) a guide cylinder (cylinder 4) including an annular groove (annular groove 14) arranged on an inside of a cylinder running surface (flange-like seal support element 13 disposed between the inner wall 5 of the cylinder 4 and the outer surface 8 of the piston rod 3) of the guide cylinder (4), wherein the annular seal base body (annular seal element 6) is arranged in the annular groove (14) of the guide cylinder (4), and 
e) a piston (piston rod 3: Fig. 1; Col. 2, Ln. 41-48) displaceable in the guide cylinder (4), wherein the sealing element (slide seal ring 9) rests sealingly on an outer circumferential surface (outer surface 8 of the piston rod 3) of the displaceable piston.

With regard to claim 43, Weiler (Fig. 1) disclose:
A seal (seal arrangement 2 for sealing a piston rod 3: Fig. 1; Col. 2, Ln. 41-48) comprising:
a) at least one annular sealing element (slide seal ring 9), and 
b) at least one elastic annular pretensioning element (annular seal elements 7), wherein the annular pretensioning element (7) surrounds the annular sealing element (9) and pretensions it, 
c) further comprising an annular seal base body (annular seal element 6) which surrounds and holds the sealing element (9) and the pretensioning element (7),
d) a guide cylinder (cylinder 4) including an annular groove (annular groove 14) arranged on an inside of a cylinder running surface (flange-like seal support element 13 disposed between the inner wall 5 of the cylinder 4 and the outer surface 8 of the piston rod 3) of the guide cylinder (4), wherein the annular seal base body (annular seal element 6) is arranged in the annular groove (14) of the guide cylinder (4), and 
e) a piston (piston rod 3: Fig. 1; Col. 2, Ln. 41-48) displaceable in the guide cylinder (4), wherein the sealing element (slide seal ring 9) rests sealingly on an outer circumferential surface (outer surface 8 of the piston rod 3) of the displaceable piston (piston rod 3), and
f) the sealing element rests sealingly on an inner cylinder running surface of the guide cylinder

With regard to claim 17, Weiler disclose the seal according to claim 16, and further on Weiler also discloses:
wherein the at least one annular sealing element (9) sealingly rests on an outer surface (outer surface 8 of the piston rod 3) of an axially movable rod (piston rod 3).

With regard to claim 18, Weiler disclose the seal according to claim 16, and further on Weiler also discloses:
wherein the at least one elastic annular pretensioning element (7) surrounds the annular sealing element (9) radially outwards and pretensions it radially inwards (Weiler Fig. 1).

With regard to claim 23, Weiler disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the annular sealing element (9) is made of a different sealing material (WEILER Col. 2, Ln. 49-60 and Col. 3, Ln. 20-30: “The slide seal ring 9 consists of a material which has a low friction coefficient, especially Teflon©, and is radially surrounded by the seal elements 6, 7 and disposed in contact with the outer surface 8 of the piston rod 3” and “The radial stacking of the two seal elements 6, 7 of elastomer material provides for a radial spring force with a relatively flat overall spring performance line”) than the surrounding annular pretensioning element (7).

With regard to claim 24, WEILER disclose the seal according to claim 18, and further on WEILER also discloses:
wherein the sealing element (9) is made of a harder sealing material (WEILER Col. 2, Ln. 49-60 and Col. 3, Ln. 20-30: “The slide seal ring 9 consists of a material which has a low friction coefficient, especially Teflon©, and is radially surrounded by the seal elements 6, 7 and disposed in contact with the outer surface 8 of the piston rod 3” and “The radial stacking of the two seal elements 6, 7 of elastomer material provides for a radial spring force with a relatively flat overall spring performance line”) than the surrounding annular pretensioning element (7).

With regard to claim 25, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the annular sealing element (9) is annularly closed (Is annularly closed by Fig. 1).

With regard to claim 32, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the seal base body (annular seal element 6) has at least one projecting sealing lip.

With regard to claim 33, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the seal base body (annular seal element 6) has at least one axially projecting sealing lip on each of its opposite end faces.

With regard to claim 34, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the seal base body (annular seal element 6) has at least two axially projecting and annular, concentric sealing lips on each of its opposite end faces.

With regard to claim 35, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein 
a) the seal is a dynamic seal, and 
b) the sealing element (9) and the pretensioning element (7) and the seal base body (6) consist of an elastic sealing material (WEILER Col. 2, Ln. 49-60 and Col. 3, Ln. 20-30: “The slide seal ring 9 consists of a material which has a low friction coefficient, especially Teflon©, and is radially surrounded by the seal elements 6, 7 and disposed in contact with the outer surface 8 of the piston rod 3” and “The radial stacking of the two seal elements 6, 7 of elastomer material provides for a radial spring force with a relatively flat overall spring performance line”).

With regard to claim 36, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the sealing element (9) and the pretensioning element (7) and the sealing base body (6) consist of a sealing material selected from a group consisting of the following material : 
1) polytetrafluoroethylene, 
2) polyethylene, 
3) polyurethane, 
4) Rubber, 
5) Acrylonitrile butadiene rubber, 
6) polyoxymethylene, 
7) ethylene propylene diene rubber, 
8) polyetherimide, and 
9) Polyketone.
(WEILER Col. 2, Ln. 49-60 and Col. 3, Ln. 20-30: “The slide seal ring 9 consists of a material which has a low friction coefficient, especially Teflon©, and is radially surrounded by the seal elements 6, 7 and disposed in contact with the outer surface 8 of the piston rod 3” and “The radial stacking of the two seal elements 6, 7 of elastomer material provides for a radial spring force with a relatively flat overall spring performance line”).

With regard to claim 37, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the sealing element (9) and the pretensioning element (7) and the sealing base body (6) consist of a sealing material which is resistant to paint and solvents (WEILER Col. 2, Ln. 49-60 and Col. 3, Ln. 20-30: “The slide seal ring 9 consists of a material which has a low friction coefficient, especially Teflon©, and is radially surrounded by the seal elements 6, 7 and disposed in contact with the outer surface 8 of the piston rod 3” and “The radial stacking of the two seal elements 6, 7 of elastomer material provides for a radial spring force with a relatively flat overall spring performance line”).

With regard to claim 38, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein 
a) the annular sealing element (9) has an angular cross-section (The slide seal ring 9 has an essentially rectangular cross-section with a wedge-like projection 12 at its radially inner end with which it engages the piston rod 3. It is noted that the wedge-like projection 12 is a chamfer with a specific angle. In other words, is not circular cross section), and 
b) the annular pretensioning element (7) has a round cross-section (Figs. 1).

With regard to claim 39, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the annular sealing element (9) is replaceable independently of the seal base body (6) and the pretensioning element (7) (All 3 elements are separate elements that can be replace independently of each other).

With regard to claim 40, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the sealing element (9) projects radially inwards from the seal base body (6) (Fig. 1).

With regard to claim 41, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the seal consists of exactly four parts, namely the two sealing elements, the pretensioning element and the seal base body (Fig. 1: As explained above in claims 16-18).

With regard to claim 42, WEILER disclose the seal according to claim 16, and further on WEILER also discloses:
wherein the seal consists of exactly three parts, namely the sealing element, the pretensioning element and the seal base body (Fig. 1: As explained above in claims 16-18).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over (Weiler – US 6,217,029 B1), in view of (GRIMANIS – US 2014/0291936 A1).

With regard to claim 26, Weiler disclose the seal according to claim 16. 

But Weiler does not explicitly and/or specifically meet the following limitations: 
(A) wherein the annular sealing element is not closed in an annular manner but is interrupted by an axially continuous slit

However, regarding limitation (A) above, GRIMANIS (Fig. 3) discloses an assembled matrix split rotary seal assembly 300. The matrix 310 is split at a matrix split 314.  This facilitates ease of installation of the matrix 310 about a rotating shaft.  Furthermore, as noted above the matrix extends radially beyond the radially inner end 334 of the housing, exposing a matrix side portion 316.  During operation, this side portion 316 is compressed and disposed between the housing radially inner surface 334 and a rotating shaft (GRIMANIS [0085]).
Further on, FIG. 15 is a perspective view of a matrix split rotary seal having a housing 1530 that is split 1536 in the form of a keyway split or block intercut.  An interlocking split like the ones in FIGS. 14-15 serves to lock two ends of the seal within an equipment bore, preventing misalignment.  Once the annular matrix rotary seal assembly is introduced into the annular equipment configuration, the seal is locked and compressed.  For example, the two ends may be pressed together (GRIMANIS [0146]).
Still further, FIG. 16 is a perspective view of a matrix split rotary seal having a housing 1630 that is split 1636 in the form of a skieve cut.  A skieve cut 1636 has the advantage of allowing system pressure to enhance sealing at the interface in the axial direction (GRIMANIS [0147]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the seal of Weiler incorporating a sealing element interrupted by slits of different configurations/shapes as taught by GRIMANIS to provide an effective seal in high wear or runout applications and facilitates ease of installation of the seal about a shaft.

With regard to claim 27, Weiler in view of GRIMANIS disclose the seal according to claim 26, and further on Weiler in view of GRIMANIS also discloses:
wherein the slit in the annular sealing element runs axially.

With regard to claim 28, Weiler in view of GRIMANIS disclose the seal according to claim 26, and further on Weiler in view of GRIMANIS also discloses:
wherein the slit in the annular sealing element is inclined in the circumferential direction.

With regard to claim 29, Weiler in view of GRIMANIS disclose the seal according to claim 26, and further on Weiler in view of GRIMANIS also discloses:
wherein the slit in the annular sealing element runs in a step-like manner with two outer axially running slit sections and a central slit section which runs in the circumferential direction.

With regard to claim 30, Weiler in view of GRIMANIS disclose the seal according to claim 26, and further on Weiler in view of GRIMANIS also discloses:
wherein 
a) the slit in the annular sealing element is step-shaped with two outer axially extending slit sections and a central slit section extending in the circumferential direction, and 
b) the free ends of the annular sealing element leave a gap free in the region of the slit section extending in the circumferential direction without an axial pressure load on the seal, 
c) the free ends of the annular sealing element in the region of the slit section extending in the circumferential direction lie sealingly on one another when the seal is subjected to an axial pressure load.

With regard to claim 31, Weiler disclose the seal according to claim 16.

But Weiler does not explicitly and/or specifically meet the following limitations: 
(A) several annular sealing elements are provided, which lie next to each other in the axial direction in the seal base body, the axially adjacent annular sealing elements are each not closed in an annular manner, but are interrupted by a slit, and the axially adjacent annular sealing elements are rotated relative to one another, so that the slits of the axially adjacent sealing elements lie in different angular positions

However, regarding limitation (A) above, GRIMANIS (Figs. 3 and 15-16) discloses an assembled matrix split rotary seal assembly 300. The matrix 310 is split at a matrix split 314.  This facilitates ease of installation of the matrix 310 about a rotating shaft.  Furthermore, as noted above the matrix extends radially beyond the radially inner end 334 of the housing, exposing a matrix side portion 316.  During operation, this side portion 316 is compressed and disposed between the housing radially inner surface 334 and a rotating shaft (GRIMANIS [0085]).
Further on, FIG. 15 is a perspective view of a matrix split rotary seal having a housing 1530 that is split 1536 in the form of a keyway split or block intercut.  An interlocking split like the ones in FIGS. 14-15 serves to lock two ends of the seal within an equipment bore, preventing misalignment.  Once the annular matrix rotary seal assembly is introduced into the annular equipment configuration, the seal is locked and compressed.  For example, the two ends may be pressed together (GRIMANIS [0146]).
Still further, FIG. 16 is a perspective view of a matrix split rotary seal having a housing 1630 that is split 1636 in the form of a skieve cut.  A skieve cut 1636 has the advantage of allowing system pressure to enhance sealing at the interface in the axial direction (GRIMANIS [0147]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the seal of Weiler incorporating a sealing element interrupted by slits of different configurations/shapes as taught by GRIMANIS to provide an effective seal in high wear or runout applications and facilitates ease of installation of the seal about a shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747